This is an appeal from a judgment in favor of respondent Board of Medical Examiners rendered on a petition for a writ ofcertiorari presented to the superior court for the purpose of reviewing certain proceedings before said board wherein and whereby the license of the petitioner (appellant herein) to practice medicine and surgery in this state was revoked.
[1] With one exception, to wit: that relating to the defense of "res judicata," the points presented by appellant herein for a reversal of the judgment are identical with those urged in the case of Dyment v. Board of Medical Examiners, ante, p. 65 [268 P. 1073], this day decided by this court. The record herein discloses the fact that all the evidence introduced before the respondent board at the hearing of the charges against the accused was hearsay and consequently inadmissible — with the legal result that the board was without jurisdiction to make the order of which complaint is made. *Page 73 
Relying upon the authority of the said case of Dyment v.Board of Medical Examiners, supra, it is ordered that the judgment be and it is reversed.
Conrey, P.J., and York, J., concurred.